         Case 9:18-ap-01058-DS Doc 309 Filed 04/01/21 Entered 04/01/21 21:37:38                                                                     Desc
                             Imaged Certificate of Notice Page 1 of 3
                                                              United States Bankruptcy Court
                                                               Central District of California
Corporate Recovery Associates, LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 18-01058-DS
Blue Wolf Capital Partners, LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-9                                                  User: bhandyC                                                               Page 1 of 2
Date Rcvd: Mar 30, 2021                                               Form ID: pdf031                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 01, 2021:
Recip ID                 Recipient Name and Address
aty                    + Adrian Garcia, 2100 Ross Avenue, Ste 2700, Dallas, TX 75201-7919
aty                    + Sam Butler Hardy IV, 2100 Ross Avenue, Ste.2700, Dallas, TX 75201-7919
pla                    + Corporate Recovery Associates, LLC, 3830 Valley Centre Drive, Suite 705-152, San Diego, CA 92130-3320

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
aty                            Barira Munshi
dft                            BW Piezo Holdings, LLC
dft                            Blue Wolf Capial Fund II, L.P.
dft                            Blue Wolf Capital Advisors L.P.
dft                            Blue Wolf Capital Partners, LLC
dft                            CIT BANK, N.A.
dft                            CTG Advanced Materials, LLC
dft                            CTS Corporation
dft                            Duff & Phelps
dft                            Gladstone Investment Corporation

TOTAL: 10 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 01, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 30, 2021 at the address(es) listed
         Case 9:18-ap-01058-DS Doc 309 Filed 04/01/21 Entered 04/01/21 21:37:38                                                       Desc
                             Imaged Certificate of Notice Page 2 of 3
District/off: 0973-9                                          User: bhandyC                                                          Page 2 of 2
Date Rcvd: Mar 30, 2021                                       Form ID: pdf031                                                       Total Noticed: 3
below:
Name                         Email Address
Andrew B Levin
                             on behalf of Plaintiff Corporate Recovery Associates LLC alevin@wcghlaw.com,
                             Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com

Cheryl S Chang
                             on behalf of Defendant Gladstone Investment Corporation Chang@Blankrome.com Hno@BlankRome.com

Christian A Orozco
                             on behalf of Plaintiff Corporate Recovery Associates LLC christian.a.orozco@usdoj.gov

Christopher O Rivas
                             on behalf of Defendant Blue Wolf Capital Advisors L.P. crivas@reedsmith.com chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                             on behalf of Defendant Blue Wolf Capial Fund II L.P. crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                             on behalf of Defendant BW Piezo Holdings LLC crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                             on behalf of Defendant Duff & Phelps crivas@reedsmith.com chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                             on behalf of Defendant Blue Wolf Capital Partners LLC crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Craig N Haring
                             on behalf of Defendant Gladstone Investment Corporation charing@blankrome.com

Edward J Dennis
                             on behalf of Plaintiff Corporate Recovery Associates LLC , eburch@lynnllp.com;srusso@lynnllp.com

Howard Steinberg
                             on behalf of Defendant BW Piezo Holdings LLC steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg
                             on behalf of Defendant Blue Wolf Capial Fund II L.P. steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg
                             on behalf of Defendant Blue Wolf Capital Partners LLC steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg
                             on behalf of Defendant Blue Wolf Capital Advisors L.P. steinbergh@gtlaw.com pearsallt@gtlaw.com;laik@gtlaw.com

Jonathan Boustani
                             on behalf of Defendant CTS Corporation jboustani@btlaw.com

Jonathan Boustani
                             on behalf of Defendant CTG Advanced Materials LLC jboustani@btlaw.com

Paul J Laurin
                             on behalf of Defendant CTS Corporation plaurin@btlaw.com slmoore@btlaw.com;jboustani@btlaw.com

Paul J Laurin
                             on behalf of Defendant CTG Advanced Materials LLC plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com

United States Trustee (ND)
                             ustpregion16.nd.ecf@usdoj.gov


TOTAL: 19
Case 9:18-ap-01058-DS Doc 309 Filed 04/01/21 Entered 04/01/21 21:37:38                        Desc
                    Imaged Certificate of Notice Page 3 of 3



 

 
                             81,7('67$7(6%$1.5837&<&2857
 
                              &(175$/',675,&72)&$/,)251,$
                                      1257+(51',9,6,21
 

 
      ,QUH                                        %N1REN'6
 
      &+$11(/7(&+12/2*,(6                         &KDSWHU
 
      *5283//&
 
                                                     $GY1RDS'6
                        'HEWRU
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      &25325$7(5(&29(5<                            127,&(2)5(6&+('8/('+($5,1*

      $662&,$7(6//&
                               3ODLQWLII        1(:'$7($SULO
    YV                                          7,0(   $0
                                                     3/$&(     &RXUWURRP
    %/8(:2/)&$3,7$/)81',,
                                                                 6WDWH6WUHHW

      /3HWDO                                              6DQWD%DUEDUD&$


                                 'HIHQGDQWV





             1RWLFHLVKHUHE\JLYHQWKDWWKH6WDWXV&RQIHUHQFHSUHYLRXVO\VHWIRU$SULO
       DW  DP KDV EHHQ UHVFKHGXOHG WR $SULO   DW DP EHIRUH

      WKH +RQRUDEOH 'HERUDK - 6DOW]PDQ 8QLWHG 6WDWHV %DQNUXSWF\ -XGJH RULJLQDWLQJ

      IURP &RXUWURRP   6WDWH 6WUHHW 6DQWD %DUEDUD &DOLIRUQLD  7KH

      KHDULQJZLOOEHKHOGYLD=RRP*RYZKLFKSURYLGHVERWKDXGLRDQGYLGHRDFFHVV$OO

      SDUWLHV DQG PHPEHUV RI WKH SXEOLF PD\ FRQQHFW WR WKH KHDULQJ IUHH RI FKDUJH

      =RRP*RY FRQQHFWLRQ LQIRUPDWLRQ IRU WKLV KHDULQJ ZLOO EH SRVWHG RQ WKH &RXUW V
    SXEOLFFDOHQGDUIRU-XGJH6DOW]PDQDFFHVVLEOHRQWKHFRXUW¶VZHEVLWH

     '$7('BBBBBBBBBB                        %\BBVB%UDG+DQG\BBBBBBBBBBB

                                                        'HSXW\&OHUN86%DQNUXSWF\&RXUW





                                                  
